Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
	Applicant provides an amendment to the specification, filed April 11, 2022, which has been approved to enter by the Examiner. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
RE claims 1, 12, and 19, applicant amends the claims by adding the recitation of “a nosepiece extending along a length of the drilling tool” in combination with “a chuck configured to hold a drilling tool; and the nosepiece configured to at least partially surround the drilling tool when the drilling tool is held by the chuck, the nosepiece comprising an end portion, the nosepiece comprising at least one suction cup and at least one suction feed line, the at least one suction cup being fluidly connected to the at least one suction feed line, the at least one suction feed line being configured to be fluidly connected to a suction system, wherein the at least one suction cup is configured to be engaged in physical contact with the workpiece surface and pulled under suction by the suction system such that the at least one suction cup adheres to the workpiece surface to thereby hold the end portion of the nosepiece on the workpiece surface.” 
It appears that Nicholson ‘188 in view of Sanjuan ‘276 does not teach or suggest “a nosepiece extending along a length of the drilling tool” in combination with “a chuck configured to hold a drilling tool; and the nosepiece configured to at least partially surround the drilling tool when the drilling tool is held by the chuck, the nosepiece comprising an end portion, the nosepiece comprising at least one suction cup and at least one suction feed line, the at least one suction cup being fluidly connected to the at least one suction feed line, the at least one suction feed line being configured to be fluidly connected to a suction system, wherein the at least one suction cup is configured to be engaged in physical contact with the workpiece surface and pulled under suction by the suction system such that the at least one suction cup adheres to the workpiece surface to thereby hold the end portion of the nosepiece on the workpiece surface.” 

The assignee's co-pending application 16/786,706, filed Feb 10, 2020, the same filing date as the instant application, now US Pat. No. 11,192,192 (See PTO-892), shows a nosepiece (328), but it appears that it does not specifically identify as “a suction cup,” which is different from the instant application. 
Aregall’s device (US 2016/0082598) (See PTO-892) shows a chuck to hold a drilling tool and a nosepiece (3), but does not specifically teach or suggest “a suction cup,” which is different from the instant application. 
Itemadani (4,473,247) (See PTO-892) provides a component mounting device having a vacuum cup (4) and a pair of grippers, but does not specifically teach or suggest the structural elements as recited in claims 1, 12, and 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651